11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Brian Keith Edwards,                           * From the 29th District
                                                 Court of Palo Pinto County,
                                                 Trial Court No. 14427.

Vs. No. 11-11-00135-CR                         * November 21, 2013

The State of Texas,                            * Memorandum Opinion by Wright, C.J.
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is
no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed.